Filed 1/18/22 P. v. McCoy CA2/2
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b ). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


THE PEOPLE,                                                   B312575

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. PA094415)
         v.

KENNETH JAY MCCOY,

         Defendant and Appellant.


      THE COURT:
      In a felony complaint filed by the Los Angeles County
District Attorney’s Office, defendant and appellant Kenneth Jay
McCoy was charged with possession of a firearm by a felon (Pen.
Code, § 29800, subd. (a)(1); count 1)1 and unlawful possession of
ammunition (§ 30305, subd. (a)(1); count 2). On March 18, 2021,
defendant pled no contest to count 1. Count 2 was dismissed.



1     All further statutory references are to the Penal Code
unless otherwise indicated.
       The trial court sentenced defendant to the low term of
16 months in state prison. Defendant received 53 days credit.
The court ordered defendant to pay a $300 restitution fine
(§ 1202.4, subd. (b)), a $40 court operations assessment
(§ 1465.8), and a $30 criminal conviction assessment (Gov. Code,
§ 70373). The court imposed but stayed a $300 parole revocation
fine. (§ 1202.45.)
       Defendant timely filed a notice of appeal.
       Counsel was appointed to represent defendant in
connection with this appeal. After reviewing the record, counsel
filed an opening brief pursuant to People v. Wende (1979)
25 Cal.3d 436 (Wende), in which no arguable issues were raised.
On October 12, 2021, we informed defendant that he had 30 days
within which to personally submit any grounds for appeal,
contentions, or arguments for us to consider. To date, we have
received no response.
       We have independently examined the entire record on
appeal and are satisfied that defendant’s appellate counsel has
fully complied with his responsibilities and that no arguable
issue exists. (Wende, supra, 25 Cal.3d at p. 441.)
       Defendant has, by virtue of counsel’s compliance with the
Wende procedure and our review of the record, received adequate
and effective appellate review of the judgment entered against
him in this case. (Smith v. Robbins (2000) 528 U.S. 259, 278;
People v. Kelly (2006) 40 Cal.4th 106, 109–110.)




                               2
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.




____________________________________________________________
LUI, P. J.         ASHMANN-GERST, J.            CHAVEZ, J.




                             3